DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, and 8-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the rejections below in view of prior art reference Han and Du.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 9, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106802747 A to Chen et al (“Chen”) in view of US Patent Pub. 2015/0177884 A1 to Han, and further in view of US Patent Pub. 2015/0332080 A1 to Du et al (“Du”).
As to claim 1, Chen discloses a fingerprint identification touch panel (See Fig. 7-8), comprising: 
a display module (701); 
a fingerprint identification substrate (731) disposed on a side of light-exiting surface of the display module; and 
(See Fig. 4, 236) configured to be electrically coupled with the fingerprint identification substrate and to identify fingerprint information according to a detection signal of the fingerprint identification substrate (¶ 0063), 
wherein, an orthographic projection of the fingerprint identification substrate on the display module does not overlap an orthographic projection of the fingerprint identification chip on the display module (See Fig. 4),
the fingerprint identification substrate (See Fig. 7-8) comprises: a first base (71 or 74); and a plurality of fingerprint identification units (7311, 7312) on the first base, each of the fingerprint identification units comprises a driving electrode and a sensing electrode arranged side by side and in a one-to-one correspondence (¶ 0083),
the driving electrode is configured to receive a driving signal (¶ 0083, “receive a fingerprint detection drive signal”), 
the sensing electrode is configured to sense change of capacitance between the sensing electrode and the driving electrode as the detection signal in a fingerprint identification stage (¶ 0083, “sense the fingerprint texture on the surface of the finger and generate a fingerprint sensing signal”), 
driving electrodes and sensing electrodes of fingerprint identification units in a same row are located in a same row (See Fig. 10; ¶ 0094).  
Further, Chen discloses a total area of the fingerprint identification units be set according to the size of the fingerprint (¶ 0071), but fails to disclose a total 
Han discloses a total area of the fingerprint identification units ranges from 4 mm.times.4 mm to 10 mm.times.10 mm (¶ 0074).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen with the teachings of Han wherein a total area of the fingerprint identification units ranges from 4 mm.times.4 mm to 10 mm.times.10 mm, as suggested by Han thereby similarly using known configurations for setting a fingerprint recognition area consistent with sizes known in the prior art.  
Chen in view of Han fails to disclose each of the fingerprint identification units has a size ranging from 80 .mu.m to 200 .mu.m.  
Du discloses a fingerprint device wherein each of the fingerprint identification units has a size ranging from 80 µm to 200 µm (¶ 0038; Du disclose either side of the fingerprint identification units can be 20-100 µm.).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Chen with the teachings of Han wherein each of the fingerprint identification units has a size ranging from 80 µm to 200 µm, as suggested by Han thereby similarly using known configurations for setting a size of fingerprint recognition units consistent with sizes known in the prior art.  
As to claim 2, Chen discloses wherein the fingerprint identification substrate comprises: 
(21); and 
a plurality of fingerprint identification units (231) on the first base, each of the fingerprint identification units comprises a driving electrode (7311) and a sensing electrode (7322) arranged side by side, 
the driving electrode is configured to receive a driving signal; the sensing electrode is configured to sense change of capacitance between the sensing electrode and the driving electrode as the detection signal in a fingerprint identification stage (¶ 0010).  
As to claim 3, Chen discloses wherein the fingerprint identification substrate further comprises: a plurality of scanning lines and a plurality of reading lines; the plurality of scanning lines and the plurality of reading lines are arranged in an intersecting manner to define the fingerprint identification units; wherein, driving electrodes in the fingerprint identification units in a same row are coupled with a same one of the scanning lines; sensing electrodes in the fingerprint identification units in a same column are coupled with a same one of the reading lines (See Fig. 10).  
As to claim 4, Chen discloses wherein the fingerprint identification substrate further comprises: a flexible circuit board (235) on which the fingerprint identification chip is located, and wherein, the scanning lines and the reading lines are bound and coupled with the flexible circuit board, so that the scanning lines and the reading lines are electrically coupled with the fingerprint identification chip (See Fig. 5).  
(See Fig. 3, 21) and a second substrate (25) which are arranged oppositely; wherein the first substrate comprises a first base substrate, and the first base substrate serves as the first base (See Fig. 3).  
As to claim 12, Chen discloses further comprising a cover plate (See Fig. 3, 22) located on a side of the fingerprint identification substrate away from the display module. 
As to claim 16, Chen disclose wherein the display module is a liquid crystal module (¶ 0057).  
As to claim 17, Chen discloses a display device (See Fig. 3), comprising the fingerprint identification touch panel of claim 1 (See the rejection of claim 1).  
As to claim 18, Chen discloses a method of manufacturing the fingerprint identification touch panel according to claim 1 (See the rejection of claim 1), comprising: forming the fingerprint identification substrate on the side of light-exiting surface of the display module (See Fig. 3, 231); electrically coupling the fingerprint identification substrate to the fingerprint identification chip (See Fig. 3, 236) (¶ 0063). 
As to claim 19, Chen discloses wherein the fingerprint identification substrate (See Fig. 3) comprises a first base (21) and a plurality of fingerprint identification units (231) on the first base, and wherein forming the fingerprint identification substrate on the side of light-exiting surface of the display module further comprises: 
(See Fig. 3); 
forming the plurality of fingerprint identification units on a surface of the first base away from the display module, each of the fingerprint identification units comprises a driving electrode and a sensing electrode arranged side by side (See Fig. 3).  
As to claim 20, Chen discloses wherein the fingerprint identification substrate further comprises:  a plurality of scanning lines and a plurality of reading lines; the plurality of scanning lines and the plurality of reading lines are arranged in an intersecting manner to define the fingerprint identification units (See Fig. 10), and the method further comprises:  
forming the plurality of scanning lines and the plurality of reading lines on the surface of the first base away from the display module (See Fig. 8), wherein
driving electrodes in the fingerprint identification units in a same row are coupled with a same one of the scanning lines (See Fig. 10, 1011),
sensing electrodes in the fingerprint identification units in a same column are coupled with a same one of the reading lines (See Fig. 10, 1021); and
electrically coupling the scanning lines and the reading lines with the fingerprint identification chip (¶ 0097).  

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106802747 A to Chen et al (“Chen”) in view of US Patent Pub. 2015/0177884 A1 to .
As to claim 5, Chen in view of Han and Du fails to disclose wherein the fingerprint identification substrate has a resolution ranging from 200 ppi to 400 ppi.  
Shibano discloses wherein the fingerprint identification substrate has a resolution ranging from 200 ppi to 400 ppi (¶ 0040).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Chen in view of Han and Du with the teachings of Shibano wherein the fingerprint identification substrate has a resolution ranging from 200 ppi to 400 ppi, as suggested by Shibano thereby similarly using known configurations of resolutions for providing fingerprint sensing pixels in fingerprint sensing devices.
As to claim 8, Chen in view of Han and Du fails to disclose wherein a material of the first base comprises glass.  
Shibano discloses wherein a material of the first base comprises glass (See abstract).
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Chen in view of Han and Du with the teachings of Shibano wherein a material of the first base comprises glass, as suggested by Shibano thereby similarly using known materials which are commonly used in providing substrates in fingerprint sensing devices.  
  
Claim 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106802747 A to Chen et al (“Chen”) in view of US Patent Pub. 2015/0177884 A1 to Han, and further in view of US Patent Pub. 2015/0332080 A1 to Du et al (“Du”), and further in view of US Patent Pub. 2018/0039815 A1 to Jung et al (“Jung”).
As to claim 10, Chen discloses wherein the display module (See Fig. 3) comprises a first substrate (21) and a second substrate (25) which are arranged oppositely, but fails to disclose wherein the first substrate comprises: a first base substrate, and wherein, the first base substrate is bonded to the first base through a first bonding layer.  
Jung discloses fingerprint device wherein the first substrate comprises: a first base substrate (See Fig. 5, 427), and wherein, the first base substrate is bonded to the first base (424) through a first bonding layer (425).  
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Chen in view of Han and Du with the teachings of Jung wherein the first substrate comprises: a first base substrate, and wherein, the first base substrate is bonded to the first base through a first bonding layer, as suggested by Jung thereby similarly using known configurations of layers for integrating fingerprint sensors into display devices.  
As to claim 11, Jung discloses wherein a material of the first bonding layer comprises any one of transparent optical conductive adhesive, optical liquid adhesive and frame adhesive (¶ 0123).  
(See Fig. 3, 421) is bonded to the fingerprint identification substrate by a second bonding layer (422).  
As to claim 15, Jung discloses wherein a material of the second bonding layer comprises any one of transparent optical conductive adhesive, optical liquid adhesive and frame adhesive (¶ 0123).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 106802747 A to Chen et al (“Chen”) in view of US Patent Pub. 2015/0177884 A1 to Han, and further in view of US Patent Pub. 2015/0332080 A1 to Du et al (“Du”), and further in view of US Patent Pub. 2018/0267666 A1 to Park et al (“Park”).
As to claim 13, Chen in view of Han and Du fails to disclose further comprising: an upper polarizer disposed on the side of light-exiting surface of the display module; wherein, the upper polarizer serves as the cover plate.  
Park discloses further comprising: an upper polarizer (See Fig. 4A, 420a) disposed on the side of light-exiting surface of the display module; wherein, the upper polarizer is disposed on the cover plate (¶ 0061).
Before the effective filing date, it would have obvious to one of ordinary skill in the art to have modified Chen in view of Han and Du with the teachings of Park an upper polarizer disposed on the side of light-exiting surface of the display module; wherein, the upper polarizer is disposed on the cover plate, as suggested by Park thereby similarly using known configurations of components especially polarizers which enhance visibility especially outdoors.  
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS J LEE/Primary Examiner, Art Unit 2624